The opinion of the court was delivered by
Taet, J.
The principal debtor ■ conveyed a stock of goods to the trustee, and in consideration the trustee promised to pay certain demands against the debtor, among them the plaintiff’s. We think this constitutes a credit in the hands of Mark Mears which can be reached by the trustee process. Corey v. Powers, 18 Vt. 587; Woodward v. Wyman, 53 Vt. 645. Before the arrangement Mark had a lien upon the goods as security for his claims against A. W. Mears. By it he became the absolute *390owner; so we think there was an ample consideration for his promise. The trustee’s name was inserted in the writ before-service upon the principal.defendant; he was therefore properly summoned. R. L., s. 1082.
Judgment reversed, and judgment that the trustee is chargeable for the amount of the judgment.